666 S.E.2d 750 (2008)
Zoraida WILLIAMS, Employee
v.
LAW COMPANIES GROUP, INC., Employer,
Zurich, Carrier.
No. 52A08.
Supreme Court of North Carolina.
October 10, 2008.
Scudder & Hedrick, P.L.L.C., by Samuel A. Scudder, Raleigh, for plaintiff-appellant.
Lewis & Roberts, P.L.L.C., by Richard M. Lewis and Paul C. McCoy, Raleigh, for defendant-appellees.
PER CURIAM.
For the reasons stated in the dissenting opinion, the decision of the Court of Appeals is reversed. This case is remanded to the Court of Appeals for further remand to the Industrial Commission to make findings of fact regarding whether plaintiff's current disability was caused by the 21 September 2000 *751 accident without consideration of the broken rod in plaintiff's femur.
REVERSED AND REMANDED.
Justice HUDSON did not participate in the consideration or decision of this case.